Citation Nr: 0817584	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional lumbar spine disability 
claimed to be the result of VA surgical treatment.

2.  Entitlement to an evaluation for the residuals of a 
tympanoplasty in excess of 30 percent.

3.  Entitlement to an evaluation for otitis media in excess 
of 10 percent.

4.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

5.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance and/or housebound 
status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service in the United 
States Navy from December 1947 to July 1948.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas that denied the appellant's claim for benefits 
pursuant to 38 U.S.C.A. § 1151 based on additional disability 
due to surgical treatment rendered at a VA hospital.

In August 2007, a Travel Board hearing was held at the RO 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  

At that hearing, the appellant submitted a written waiver of 
RO consideration of additional medical evidence.  See 
38 C.F.R. §§ 19.37, 20.1304.  However, it does not appear 
that any such evidence was ever submitted.  In any case, as 
the matter is being remanded, the RO will be able to review 
any such additional evidence.

At the August 2007 hearing, the appellant also raised the 
issues of entitlement to service connection for a back 
disorder and for tinnitus.  These service-connection claims 
are REFERRED to the RO for appropriate action.  

During the August 2007 hearing, the appellant provided 
testimony that related to his increased rating claims.  In 
October 2007, the veteran perfected his appeal as to the 
three increased rating issues plus the special monthly 
compensation (SMC) issue; the claims file was subsequently 
transferred to the Board.  Therefore, the issues on appeal 
are as listed on the title page.  In his October 2007 
substantive appeal, the appellant requested a hearing on 
those issues; he subsequently indicated in an April 2008 
written statement that he wanted a Travel Board hearing as to 
those issues.  

The appellant's representative has asked that the case be 
advanced on the docket.  By a May 7, 2008 ruling, the 
undersigned Acting Veterans Law Judge granted the appellant's 
motion to advance this case on the docket based on a finding 
of good cause, namely the advanced age of the appellant.  See 
38 C.F.R. § 20.900(c).

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104-
204, § 422(a)-(c) (1996).  As the appellant's 38 U.S.C.A. 
§ 1151 claim was filed in November 2004, after the effective 
date, the amended provisions must be applied.  VAOPGCPREC 40-
97.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the AMC/RO for action as described below.

Review of the evidence of record indicates that the appellant 
is seeking compensation for additional lumbar spine 
disability claimed as due to surgery performed at a VA 
facility.  He contends that said additional disability was 
caused by/related to that surgery.  The appellant has not 
provided an exact date for the surgery claimed to have caused 
the current disability, but it appears from the evidence of 
record that it took place in the mid to late 1980s.  A 
September 2006 VA treatment note indicates surgery that 
occurred 22 years prior - 1984.  A June 2004 VA treatment 
note refers to back surgery that occurred 15 years before - 
1989.  An undated VA Form 10-1415 (Problem List) includes 
notations referring to a diagnosis of lumbar stenosis in 
August 1989, and a diagnosis of L4-5 radiculopathy in August 
1989.

Review of the evidence of record reveals that some private 
medical treatment records dated in 1987 include references to 
lumbar spine pathology.  These records do not mention any 
surgery.  The claims file does not include any VA treatment 
records dated during the mid to late 1980s; a March 1988 VA 
medical examination report includes a notation that the 
appellant had been getting treatment for arthritis at the VA 
Hospital in Little Rock from November 1987 onward.  A VA 
treatment note dated in June 2004 indicates that the 
appellant had been assigned a diagnosis of disc degeneration 
by VA personnel in December 1997.  A November 1992 written 
statement from the appellant indicates that he had been 
getting VA medical treatment the VA Hospital in Ann Arbor, 
Michigan in 1992.  None of these VA medical records have been 
obtained or added to the claims file.  Thus, neither the 
consent form for the claimed surgery nor any of the 
associated inpatient records, including the operating room 
report, are of record.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.  
Consequently, the appellant's complete private and VA 
treatment records relating to his lumbar spine condition 
before, during and after the mid to late 1980s surgery should 
be obtained and associated with the claims file.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended 
such that negligence by the VA would have to be shown for a 
claimant to obtain compensation under the statute.  As noted 
above, the appellant's 38 U.S.C.A. § 1151 claim was filed in 
November 2004, so that the amended statute must be applied.  
Id.

The provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007) 
provide that compensation under chapter 11 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service connected.  For the 
purposes of this section, a disability is a qualifying 
additional disability if the disability is not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary of VA, either by a Department employee or in 
a Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability was--

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable;...

38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).

The evidence of record does not include any VA medical 
opinion.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder)."  No medical opinion of record 
addresses the question of whether any post-surgery 
complications experienced by the appellant were reasonably 
foreseeable.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Finally, in response to the September 2007 Statement of the 
Case related to the increased rating and SMC issues, the 
appellant submitted a substantive appeal in October 2007.  He 
requested a Board hearing in that substantive appeal.  In 
April 2008, the appellant responded to a March 2008 inquiry 
from the Board and stated that he still wanted to have a 
hearing before a Veterans Law Judge at the RO.  A hearing on 
appeal must be granted when, as in this case, an appellant 
expresses a desire for it.  38 C.F.R. § 20.700(a).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
38 U.S.C.A. § 1151 claim and of what part 
of such evidence he should obtain, and 
what part the AMC/RO will yet attempt to 
obtain on his behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should also be told to provide any 
evidence in his possession pertinent to 
his claim.  38 C.F.R. § 3.159 (2007).

2.  All pertinent private and VA 
treatment records for the appellant dated 
from 1983 onward should be identified and 
obtained.  In addition, the complete 
original clinical records associated with 
the appellant's lumbar spine procedures 
or complete legible copies should be 
obtained and associated with the claims 
file.  This should include the original 
informed consent forms, nurses' notes, 
all intra-operative reports, progress 
notes, doctors' notes and orders, imaging 
reports and all other handwritten 
information or else complete and legible 
copies of those records should be 
obtained.  These records should be 
associated with the claims file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

3.  The AMC/RO should arrange for a 
comprehensive review of the veteran's 
claims file by a VA orthopedic surgeon or 
neurosurgeon to determine the nature and 
etiology of any complications associated 
with the appellant's lumbar spine 
surgery.  

The reviewing surgeon should furnish 
opinions concerning the following:

        (a)  The manifestations of lumbar 
spine pathology present prior to the 
spinal surgical procedure(s); and
        (b)  Whether the veteran developed 
any additional identifiable lumbar spine 
disability due to any VA treatment or 
care rendered in connection with said 
surgical procedure(s).
        
Specifically, the reviewer should address 
the questions of:
        (i.) whether the course of 
treatment the veteran received in VA 
facilities was in any way careless, 
negligent, lacking in proper skill, 
or reflective of error in judgment 
or similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination?  It 
should also be noted whether any 
lumbar spine pathology, was the 
result of an event not reasonably 
foreseeable; 

        (ii.) whether the course of 
treatment the veteran received 
related to the lumbar spine surgical 
procedure(s) was in any manner 
related to the development of any 
additional lumbar spine pathology, 
including whether the care was 
untimely or inadequate; and
        
        (iii) whether the course of 
treatment the veteran received from 
VA related to the lumbar spine 
surgical procedure(s) was in any 
manner related to the cause of the 
veteran's additional claimed lumbar 
spine disability, if any.

(The reviewing surgeon must be advised 
that the question of negligence is at 
issue.  The reviewer should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
reviewer should so indicate.)  

If the reviewer determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

4.  Upon receipt of VA reviewer's report, 
the AMC/RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA reviewer for corrections 
or additions.  See 38 C.F.R. § 4.2.  

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record, 
including the contemporaneous private and 
VA medical records, and re-adjudicate the 
38 U.S.C.A. § 1151 claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  The RO should schedule the appellant 
for a Board hearing at the RO on his 
increased rating and SMC claims in 
accordance with applicable procedures set 
out in 38 C.F.R. § 20.704.  The RO should 
notify the appellant of the date, time 
and place of such a hearing by letter 
mailed to his current address of record.  
The appellant is advised that if he 
desires to withdraw the hearing request 
prior to the hearing, he may do so in 
writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims file.

After the hearing is conducted, or if the 
hearing request is withdrawn in writing 
prior to the hearing being conducted, the 
matter should be returned to the Board in 
accordance with the applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

